     Case: 1:21-cv-00401-MRB Doc #: 1 Filed: 06/11/21 Page: 1 of 7 PAGEID #: 1




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

TRILLER FIGHT CLUB II, LLC,                      )    CASE NO. 1:21-CV-00401
 a Delaware Limited Liability Company            )
2121 Avenue of the Stars Suite 2350              )    JUDGE:
Los Angeles, CA 90067                            )
                                                 )
               Plaintiff                         )    COMPLAINT
                                                 )
       vs.                                       )    [Jury Demand Endorsed Hereon]
                                                 )
 JERREN SWORDS, an individual                    )
 231 Nauvoo Pond Creek Road                      )
 West Portsmouth, OH 45663                       )
                                                 )
               Defendant                         )


                                        INTRODUCTION

       Plaintiff Triller Fight Club II, LLC, a Delaware limited liability company (“Plaintiff” or

“Triller”), for its Complaint against Defendant Jerren Swords, an individual (“Swords” or

“Defendant”), alleges and avers as follows:

                                  NATURE OF THIS ACTION

       1.      This is a civil action seeking damages for violation of the Federal Communications

Act, 47 U.S.C. § 605, et seq., and for violation of the Copyright Act, 17 U.S.C. § 101, et seq.

                                 JURISDICTION AND VENUE

       2.      This Court has subject matter jurisdiction over this action pursuant to 17 U.S.C. §

101, et seq., and 28 U.S.C. § 1331, which states that district courts shall have original jurisdiction

over all civil actions arising under the Constitution, laws, or treaties of the United States. This

Court also has subject matter jurisdiction pursuant to 28 U.S.C. § 1338(a), which states that district
     Case: 1:21-cv-00401-MRB Doc #: 1 Filed: 06/11/21 Page: 2 of 7 PAGEID #: 2




courts shall have original jurisdiction of any civil action relating to, among other things,

copyrights.

       3.      This Court has personal jurisdiction over the parties in this action because

Defendant’s violation of federal laws and Plaintiff’s rights took place in this district. Moreover,

upon information and belief, Defendant resides in this district.

       4.      Upon information and belief, venue is proper in this district pursuant to 28 U.S.C §

1391(b)(2) because Defendant resides within this district and a substantial part of the events or

omissions giving rise to the claims occurred in this district.

                               PARTIES & FACTUAL ALLEGATIONS

       5.      Plaintiff is a limited liability company organized and existing under the laws of

Delaware and having its principal place of business in the State of California. Plaintiff is the

copyright owner and publisher of the Triller Fight Club broadcast of the “Jake Paul vs. Ben

Askren” boxing event, including all undercard bouts and the entire television broadcast, exhibited

via closed circuit television and via encrypted satellite signal (hereinafter referred to as the

“Broadcast”). Plaintiff owns a registered copyright in the Broadcast, which bears Registration

Number PA 2-290-040, became effective on April 30, 2021, and was decided on May 4, 2021. An

unofficial copy of the Copyright Registration Certificate is attached as Exhibit A.

       6.      Plaintiff is engaged in the business of distributing its copyrighted materials as

defined in 17 U.S.C. § 101, and offering such content, including the Broadcast, for purchase on a

pay-per-view basis to its paying customers to access, display, and view the content. Plaintiff

invests substantial money, time, and effort in advertising, promoting, selling, and licensing

programming, such as the Broadcast.




                                                  2
     Case: 1:21-cv-00401-MRB Doc #: 1 Filed: 06/11/21 Page: 3 of 7 PAGEID #: 3




       7.      As the exclusive owner of the copyright in its programing, including but not limited

to the Broadcast, Plaintiff possesses the exclusive rights to, inter alia, exhibit, distribute,

disseminate, and perform the Broadcast publicly.

       8.      The Broadcast originated via satellite uplink and, beginning April 17, 2021, was

subsequently re-transmitted to cable systems and satellite companies via satellite signal and/or

retransmitted via satellite signal to licensed content distributors, such as Plaintiff’s authorized

online platforms, which offered the Broadcast on a pay-per-view basis.

       9.      Upon information and belief, Defendant is an individual residing at 231 Nauvoo

Pond Creek Road, West Portsmouth, Ohio 45663. Upon information and belief, in or about May

2021, Defendant admitted knowingly, willfully, and unlawfully receiving, viewing, and illegally

accessing the Broadcast without paying Plaintiff the appropriate pay-per-view fees. Screenshots

of Defendant’s admissions, which Defendant posted as public comments on the public Instagram

account of Triller’s owner, are attached as Exhibits B and C.

                                        COUNT ONE
               (Violation of the Federal Communications Act, 47 U.S.C. § 605)

       10.     Plaintiff hereby realleges, and by this reference incorporates herein, each and every

allegation of the preceding and subsequent paragraphs as though fully set forth herein.

       11.     Plaintiff is the copyright owner and publisher of the Broadcast.

       12.     Plaintiff, or its agents, for a licensing fee, entered into subsequent agreements with

various individuals and entities allowing them access to the Broadcast via an internet connection

on a pay-per-view basis.

       13.     Upon payment of appropriate fees, Plaintiff or its agents authorizes or enables

individuals to access the pay-per-view Broadcast after the individual pays the appropriate fee.




                                                  3
     Case: 1:21-cv-00401-MRB Doc #: 1 Filed: 06/11/21 Page: 4 of 7 PAGEID #: 4




       14.     Upon information and belief, with full knowledge that the copyrighted Broadcast

was not to be received and used for personal benefit or for the benefit of others by individuals

unauthorized to do so, Defendant and/or his agents knowingly, willfully, and unlawfully accessed

and received the Broadcast without the permission of Plaintiff or its agents and did unlawfully

view the Broadcast for Defendant’s own benefit or for the benefit of another not entitled thereto,

without paying the appropriate pay-per-view fee.

       15.     47 U.S.C. § 605(a) prohibits the unauthorized reception or use of communications

for one’s own benefit or for the benefit of another not entitled thereto, such as the Broadcast, for

which Plaintiff owns and holds the registered copyright.

       16.     By reason of the aforementioned conduct, Defendant violated 47 U.S.C. § 605(a).

       17.     By reason of Defendant’s violation of 47 U.S.C. § 605(a), Plaintiff has a private

right of action pursuant to 47 U.S.C. § 605.

       18.     As a result of Defendant’s violation of 47 U.S.C. § 605(a), Plaintiff is entitled to

damages in the discretion of this Court, under 47 U.S.C. § 605(e)(3)(C)(i)(II) of up to $10,000.00.

       19.     Pursuant to 47 U.S.C. § 605(e)(3)(B)(iii), Plaintiff is also entitled to an award of

full costs, interest, and reasonable attorneys’ fees.

                                        COUNT TWO
                       (Copyright Infringement, 17 U.S.C. § 101, et seq.)

       20.     Plaintiff hereby realleges, and by this reference incorporates herein, each and every

allegation of the preceding and subsequent paragraphs as though fully set forth herein.

       21.     Plaintiff is the copyright owner and publisher of the Broadcast.

       22.     Upon information and belief, with full knowledge that the Broadcast was not to be

received, viewed, distributed or displayed by persons unauthorized to do so, Defendant, without

authorization, and without paying Plaintiff or any other authorized online platform a fee,



                                                   4
      Case: 1:21-cv-00401-MRB Doc #: 1 Filed: 06/11/21 Page: 5 of 7 PAGEID #: 5




knowingly, willfully, and unlawfully accessed, received, viewed, distributed, and/or displayed the

Broadcast at the time of its transmission.

          23.   Plaintiff is informed and believes that the foregoing acts of infringement have been

done knowingly and willfully and that Defendant was aware that authorized access to the

Broadcast required paying Plaintiff a fee for the ability to view the pay-per-view Broadcast. Upon

information and belief, Defendant purposefully disregarded paying Plaintiff the proper fee to

access the pay-per-view Broadcast through the proper and authorized online platforms by

unlawfully accessing the stream for no cost at all, in disregard of and with indifference to Plaintiff’s

rights.

          24.   As a result of Defendant’s infringement of Plaintiff’s copyright and exclusive rights

under copyright, Plaintiff is entitled to statutory damages pursuant to 17 U.S.C. § 504(c) for

Defendant’s infringement of the Broadcast. Plaintiff is further entitled to its attorneys’ fees and

costs, in the discretion of this Court, pursuant to 17 U.S.C. § 505.

          25.   The conduct of Defendant is causing, and unless enjoined and restrained by this

Court, will continue to cause Plaintiff great and irreparable injury that cannot be fully compensated

or measured in money. Further harm and injury to Plaintiff is imminent, and Plaintiff is without

an adequate remedy at law with respect to such harm and injury. Unless Defendant’s acts are

enjoined, it is highly likely that Defendant will continue to unlawfully access, receive, view,

distribute, display or otherwise infringe Plaintiff’s copyrighted content.

          26.   By reason of the aforementioned conduct, Defendant knowingly, willfully, and

unlawfully violated 17 U.S.C. § 501.




                                                   5
      Case: 1:21-cv-00401-MRB Doc #: 1 Filed: 06/11/21 Page: 6 of 7 PAGEID #: 6




       27.     As a result of Defendant’s infringement of Plaintiff’s copyright and exclusive rights

under copyright, Plaintiff is entitled to damages under 17 U.S.C. § 501(c)(1) and (c)(2) of up to

$150,000.00.

       28.     Plaintiff is further entitled to its attorneys’ fees and costs, in the discretion of this

Court, pursuant to 17 U.S.C. § 505.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Triller Fight Club II, LLC prays for judgment against Defendant

Jerren Swords as follows:

       A.      As to Count One, for statutory penalties in an amount, in the discretion of this

               Court, of up to the maximum amount of $10,000.00, for Defendant’s willful

               violation of 47 U.S.C. § 605(a).

       B.      As to Count Two, for statutory damages in an amount, in the discretion of this

               Court, of up to the maximum amount of $150,000.00, for Defendant’s willful

               violation of 17 U.S.C. § 501(d)(1) & (d)(2).

       C.      As to both Counts, for attorneys’ fees and costs of suit incurred herein according to

               proof; and

       D.      As to both Counts, for such other and further relief as the Court may deem just and

               proper.

///
///
///
///
///
///
///


                                                  6
Case: 1:21-cv-00401-MRB Doc #: 1 Filed: 06/11/21 Page: 7 of 7 PAGEID #: 7




                                  JURY DEMAND

 Plaintiff Triller Fight Club II, LLC hereby demands a trial by jury on all claims so triable.



                                       /s/ Robert E. Chudakoff
                                       Robert E. Chudakoff (OH 0038594), Trial Attorney
                                       Paul J. Linden (OH 0083699)
                                       ULMER & BERNE LLP
                                       Skylight Office Tower
                                       1660 W. 2nd Street – Suite 1100
                                       Cleveland, Ohio 44113-1448
                                       Tel: (216) 583-7000
                                       Fax: (216) 583-7001
                                       rchudakoff@ulmer.com

                                               and

                                       Farhad Novian (CA 118129)
                                       Michael O’Brien (CA 277244)
                                       Alexander Brendon Gura (CA 305096)
                                         (pro hac vice motions forthcoming)
                                       NOVIAN & NOVIAN, LLP
                                       1801 Century Park East, Suite 1201
                                       Los Angeles, California 90067
                                       Tel: (310) 553-1222
                                       Fax : (310) 553-0222
                                       farhad@novianlaw.com
                                       gura@novianlaw.com
                                       michaelo@novianlaw.com

                                       Attorneys for Plaintiff
                                       Triller Fight Club II, LLC




                                           7
